120 Mich. App. 279 (1982)
327 N.W.2d 321
EPPS
v.
TRANSIT CASUALTY COMPANY
Docket No. 59015.
Michigan Court of Appeals.
Decided September 1, 1982.
C. Robert Beltz, for plaintiff.
Gault, Davison, Bowers & Hill (by Guy H. Hill), for defendant.
Before: R.M. MAHER, P.J., and BRONSON and R.J. SNOW,[*] JJ.
PER CURIAM.
Plaintiff appeals by right the grant of a partial accelerated judgment on his claim for no-fault personal injury protection (PIP) benefits. MCL 500.3101 et seq.; MSA 24.13101 et seq.
The trial judge held that the limitation period contained in MCL 500.3145(1); MSA 24.13145(1) is not tolled by the death of the person entitled to PIP benefits under the act. We disagree. The minority and insanity tolling provisions, MCL 600.5851(1); MSA 27A.5851(1), affect the limitation period in MCL 500.3145(1); MSA 24.13145(1). Geiger v Detroit Automobile Inter-Ins Exchange, 114 Mich. App. 283; 318 NW2d 833 (1982) (minority); Rawlins v Aetna Casualty & Surety Co, 92 Mich. App. 268, 274-277; 284 NW2d 782 (1979) (minority); Hartman v Ins Co of North America, 106 Mich. App. 731; 308 NW2d 625 (1981) (insanity). Reason dictates that the death saving provision, MCL 600.5852; MSA 27A.5852, be treated the same and we so hold.
The trial judge also held that plaintiff could not recover any loss incurred more than one year prior to the commencement of this action. Plaintiff argues that the death tolling provision also affects this limitation. In a closely analogous case involving the minority saving provision, this Court held:
*281 "The purpose of the one-year period of limitations is to encourage claimants or persons acting on their behalf to bring their claims to court while those claims are still fresh. Burns v Auto-Owners Ins Co, 88 Mich. App. 663; 279 NW2d 43 (1979); Aldrich v Auto-Owners Ins Co, 106 Mich. App. 83; 307 NW2d 736 (1981). The `one-year back' portion of § 3145(1) has a similar policy.
"In Rawlins v Aetna Casualty & Surety Co, supra, this Court held that RJA § 5851 applied to the one-year period of limitations in § 3145(1). The basis for the minority saving provision and the decision in Rawlins is that a person should not lose his claim during his minority, when he has no legal capacity to act on his own behalf. We believe that the Rawlins rule should also apply to the `one-year back' portion of § 3145. A contrary rule would severely limit the utility of the minority saving provision and could deprive a person of benefits to which he would otherwise be rightfully entitled. In the present case, James Geiger, injured at the age of 16, incurred substantial medical expenses over the 2 years following the accident. He commenced this action approximately two weeks before his nineteenth birthday. Although his right to commence the action is preserved under Rawlins, supra, if we do not apply the minority saving provision to the `one-year back' rule of § $3145, plaintiff would be effectively precluded from recovering PIP benefits for the medical expenses incurred during the two years immediately following the accident. In order to advance the policy of RJA § 5851 and Rawlins, supra, we conclude that an insured who is injured during his minority and commences an action before his nineteenth birthday is entitled to collect PIP benefits for expenses and losses incurred from the date of the accident." Geiger, supra, pp 290-291.
We think the decision of the Geiger Court was a well-reasoned one; clearly, the same rationale applies here. We hold that the death tolling provision must be given effect when the "one-year back" limitation on recovery, MCL 500.3145(1); MSA 24.13145(1), is considered.
*282 Because of our disposition of this issue, it is unnecessary to address the issue of notice raised by defendant on cross-appeal.
Reversed and remanded. Costs to plaintiff.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.